
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Woolsey submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the adoption of a smart
		  security platform for the 21st century.
	
	
		Whereas the procurement or development of weapons of mass
			 destruction, failed and fragile states, and global instability represent urgent
			 threats to peace and security in the 21st century;
		Whereas the Quadrennial Diplomacy and Development Review
			 found that—
			(1)the United States must integrate public
			 diplomacy as a core diplomatic mission throughout the Department of State and
			 particularly in regional bureaus;
			(2)the United States must implement a 21st
			 century statecraft agenda with particular focus on technology, women and girls,
			 and community diplomacy;
			(3)the United States must provide personnel
			 with communication tools for 21st century engagement;
			(4)the United States must integrate women and
			 girls’ participation, protection, and outcome into development and conflict
			 prevention programs;
			(5)United States diplomacy and development
			 must be mutually reinforcing; and
			(6)responding to global challenges requires
			 civilians to move beyond the embassy and into the field, carrying out programs,
			 and engaging with diverse sectors of the population on the ground;
			Whereas former United States national security officials
			 Henry Kissinger, Sam Nunn, George Schultz, and Bill Perry repeatedly have
			 called for establishing a goal for the global elimination of nuclear
			 weapons;
		Whereas the use of military force and preventive military
			 action undermine international law and contribute to anti-American
			 sentiment;
		Whereas institutions, such as a Department of Peace, could
			 provide a platform for the smart security plan;
		Whereas polls find that large majorities of Americans feel
			 that the United States puts too much emphasis on military force and unilateral
			 action, and there is majority support for a shift in the emphasis of United
			 States foreign policy in favor of diplomacy, multilateral cooperation, and
			 investments in development programs to address the root causes of
			 terrorism;
		Whereas the 2006 National Security Strategy identified
			 development, diplomacy, and defense as the three pillars of United States
			 security, yet development and diplomacy efforts remain underutilized and
			 underfunded;
		Whereas a smart security platform for the 21st century
			 embraces international law and cooperation, reduces the proliferation of
			 weapons, demonstrates respect for human rights, promotes democracy and
			 sustainable development, and addresses emerging threats early and effectively
			 before they reach crisis levels;
		Whereas to effectively implement such a response to
			 terrorism, the United States needs a smart security platform for the 21st
			 century that—
			(1)strengthens international institutions and
			 respect for the rule of law;
			(2)reduces the threat
			 and stops the spread of weapons of mass destruction and reduces the
			 proliferation of conventional weapons;
			(3)addresses root
			 causes of instability and violent conflict;
			(4)shifts United
			 States budget priorities to more effectively meet the security needs of the
			 United States; and
			(5)pursues to the
			 fullest extent alternatives to war; and
			Whereas the nonpartisan HELP (Helping to Advance the
			 Livelihood of People Around the Globe) Commission found that foreign assistance
			 is critical, it conveys United States humanitarian values, it helps protect
			 United States national security, and it helps countries address dire poverty
			 and develop so that they can better provide for their own people: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 calls for the adoption of a smart security platform for the 21st century
			 that—
			(1)promotes security by strengthening
			 international institutions and respect for the rule of law by—
				(A)working with the
			 United Nations, the North Atlantic Treaty Organization, other international
			 institutions, and other countries to strengthen international law; and
				(B)strengthening
			 intelligence and law enforcement cooperation, while respecting human and civil
			 rights, aimed at tracking, arresting, and bringing to justice individuals
			 involved in violent acts;
				(2)reduces the threat
			 and stops the spread of weapons of mass destruction and reduces proliferation
			 of conventional weapons by—
				(A)adhering to,
			 supporting, and strengthening existing and future nonproliferation treaties,
			 including the Nuclear Non-Proliferation Treaty, the Biological Weapons
			 Convention, the Comprehensive Test Ban Treaty, and the Chemical Weapons
			 Convention;
				(B)setting an example
			 for the rest of the world by renouncing the development of new nuclear weapons
			 and the testing of nuclear weapons and work toward achieving Ronald Reagan's
			 vision of a world free of nuclear weapons;
				(C)prioritizing and
			 providing adequate funding for the Cooperative Threat Reduction program of the
			 Department of Defense and programs within the Department of Energy to secure
			 fissile materials in Russia and other countries to dismantle nuclear warheads,
			 reduce nuclear stockpiles, and secure nuclear weapons and materials in, and
			 prevent the outflow of nuclear weapons expertise;
				(D)working to ensure
			 that highly enriched uranium is stored only in secure locations around the
			 world by—
					(I)providing adequate
			 funding for the Global Threat Reduction Initiative of the Department of Energy
			 to provide for the removal, or temporary adequate security where removal is not
			 yet feasible, of highly enriched uranium from its many locations around the
			 world; and
					(ii)carrying out the
			 necessary provisions of the Global Threat Reduction Initiative, including the
			 authority to provide adequate incentives for the removal of highly enriched
			 uranium to secure locations;
					(E)pursuing
			 diplomacy, enhanced inspection regimes, and regional security arrangements to
			 reduce proliferation; and
				(F)enhancing arms
			 exports controls for conventional weapons, including restricting the sale and
			 transfer of weapons to governmental regimes involved in human rights abuses and
			 to regions of conflict;
				(3)addresses root
			 causes of instability and violent conflict by—
				(A)increasing
			 development aid to and debt relief for the poorest countries and integrating
			 peace-building and conflict prevention into development programs;
				(B)working with the
			 international community to address the growing problem of resource scarcity;
				(C)supporting
			 programs that promote sustainable development, democracy-building, human rights
			 education, conflict resolution, the strengthening of civil society in the
			 developing world, gender equality, and educational opportunities for women and
			 girls; and
				(D)engaging the
			 international community in post-conflict reconstruction and political
			 transition processes;
				(4)shifts United
			 States budget priorities to more effectively meet the security needs of the
			 United States by—
				(A)creating a more
			 effective national security strategy focused on multilateralism,
			 nonproliferation, diplomacy, and conflict prevention;
				(B)ceasing to pay for
			 outdated weapons systems that do not address today's security threats;
				(C)reducing
			 dependence on foreign oil and fossil fuels and confronting the threat of global
			 warming by promoting long-term energy security through greater investment in
			 sustainable and renewable alternatives;
				(D)providing adequate
			 peacekeeping, reconstruction, and development funding to secure long-term peace
			 and stability in troubled countries and regions; and
				(E)utilizing 21st century technology to reach
			 diverse populations;
				(5)organizes United
			 States foreign assistance in a manner that eliminates poverty, promotes
			 security and peace, and enhances livelihood worldwide; and
			(6)pursues to the
			 fullest extent alternatives to war by—
				(A)increasing United
			 States and international capacities for the prevention of armed conflict,
			 including more effective conflict assessment and early warning systems,
			 multilateral rapid response mechanisms, human rights monitoring, civilian
			 policing, and effective justice systems;
				(B)strengthening
			 United States diplomacy and international and regional institutions to prevent
			 and resolve violent conflict; and
				(C)supporting civil
			 society programs as a critical component in the prevention and resolution of
			 violent conflict.
				
